   Case 19-11824 Doc 144-1 Filed 01/06/21 Entered 01/06/21 11:22:12                      Desc
             Proposed Order Motion for Relief from Stay Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                    (EASTERN DIVISION)
------------------------------- x
                                :                   Chapter 7
In re                           :
                                :                   Case No. 19-11824-FJB
National Fish and Seafood, Inc. :
                                :
                      Debtor.   :
                                :
------------------------------- x

[PROPOSED] ORDER GRANTING REGARDING RELIEF FROM THE AUTOMATIC
        STAY AND AUTHORIZING PAYMENT OF DEFENSE COSTS

       Upon consideration of the Motion for Relief from Stay of Former Directors and Officers

of the Debtor Authorizing the Payment and/or Advancement of Defense Costs under the

Debtor’s Directors and Officers Liability Inusrance Policy, and related briefing, and after due

deliberation and sufficient cause appearing therefore:

IT IS HEREBY ORDERED THAT:

       1.      Relief from the automatic stay imposed by operation of Section 362 of title 11 of

the United States Code, to the extent it applies, is granted to permit Hiscox Insurance Company,

Inc., pursuant to the terms of Policy No. UVA1809160.17 (the "Policy"), to advance all Defense

Costs (as that term is defined in the Policy) incurred by and to be incurred by Defendants Todd

Provost, Michael Bruno, and Jack Ventola in connection with matters relating to the Adversary

Proceeding (John O. Desmond, Chapter 7 Trustee for National Fish & Seafood, Inc. v. Ng Joo

Puay, Ng Puay Ye, Ng Joo Kwee, Ng Joo Siang, Michael Bruno, Todd Provost and Jack

Ventola, Docket No. 20-01048), without need for further Order of or application to this Court.

       2.      Nothing in this Order shall modify the rights or obligations of any party with

regard to the terms and conditions of the Policy.
   Case 19-11824 Doc 144-1 Filed 01/06/21 Entered 01/06/21 11:22:12                         Desc
             Proposed Order Motion for Relief from Stay Page 2 of 2



        3.      The fourteen (14) day stay provided by Bankruptcy Rule 4001(a)(3) is waived.

        4.      This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of the Stipulation and this Order.

        5.      The Court grants this order nunc pro tunc to the date of the filing of the Adversary

Proceeding, to wit, April 9, 2020.




Dated: _________________                                       _____________________________

                                                               United States Bankruptcy Judge




116957\16546277.v1
